Citation Nr: 1501644	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantry Badge, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for posttraumatic stress disorder (PTSD) and hearing loss disability.  The RO subsequently granted service connection for PTSD.

This matter was previously before the Board in December 2013, when it was remanded to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A September 2009 VA examiner determined the Veteran's current bilateral hearing loss was not attributable to in-service acoustic trauma because his "service treatment records indicate[] normal hearing during service."  The September 2009 opinion does not include any additional rationale.  The United States Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley v. Brown, 5 Vet App 155 (1993).  The September 2009 opinion is; therefore, inadequate.

The Board is also unable to discern whether the September 2009 opinion is based on a correct factual premise as the separation examination report in the Veteran's service treatment records in VBMS is illegible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[An adequate] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran's separation examination report be rescanned into VBMS.  It should be noted whether this is the best possible copy.

2.  Ask the September 2009 examiner to address whether there was a clinically significant threshold shift in the Veteran's hearing during service.  

The examiner should also provide an opinion as to whether the Veteran's hearing loss is as likely as not of delayed onset but caused by the in-service noise exposure.

If the September 2009 examiner is unavailable, the Veteran should be afforded a new examination to obtain these opinions and an opinion as to whether his current bilateral hearing loss is otherwise related to service.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

